DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on April 03, 2019.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/08/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 11, recites the limitation "the search engine server performs a default search for the search request" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-6, 8, 10, 15-18 and 22 are rejected under 35 U.S.C. 102(a) as being anticipated by Diab et al (US 2005/0228780 A1).
	As per claim 1, Diab discloses:
	-  a method, comprising (a method for retrieving content based on a search request, Para [0002]”),
- receiving, by a search engine server, a search request, the search request comprising one or more keywords (a query received with one or more keyword, Para [0040], Fig. 2”), 
- parsing the search request to locate the one or more keywords in the request (parsing the search query, Para [0039], [0055]”), 
- selecting one or more dedicated directories to be queried based on a domain of the one or more keywords (dedicated directories are displayed for selection, Para [0047], Fig. 2, item 304”), 
- selecting a dedicated directory listing from the one or more dedicated directories that matches the domain of the one or more keywords, the directory listing being exclusively linked to the domain (list of dedicated directories that match the domain, Fig. 2, item 304 is the list of dedicated directories that matches the keyword camera in the domain of camera, Fig. 2, Para [0047], [0085]”), 	- and providing the dedicated directory listing to a requestor (Fig. 2, item 304, a directory list provided to the user for selection”).
As per claim 2, rejection of claim 1 is incorporated, and further Diab discloses:
- wherein the dedicated directory listing is exclusively linked to the domain in such a way that no other dedicated directory listings in the one or more dedicated directories associated with the domain can be provided to the client (directory list exclusively for linked domain not for any other domain, Fig. 3, item 304, Examiner broadest 
As per claim 3, rejection of claim 1 is incorporated, and further Diab discloses:
- searching the one or more dedicated directories for advertising linked to the dedicated directory listing; and providing the advertising to the client (dedicated directories are searched for advertising, Fig. 2, Para [0030], [0042]-[0043]”).
As per claim 4, rejection of claim 3 is incorporated, and further Diab discloses:
- wherein providing the advertising to the client comprises providing a snapshot of the dedicated directory listing in a search engine user interface along with the advertising (snapshot (i.e. link) to dedicated directory along with advertisement, Fig. 2, item 306, Para [0047], [0044]”).
As per claim 5, rejection of claim 4 is incorporated, and further Diab discloses:
- wherein the snapshot comprises a user- selected portion of the dedicated directory listing (user selected dedicated link, Para [0064]”).
As per claim 6, rejection of claim 5 is incorporated, and further Diab discloses:
 - wherein the snapshot comprises a location of an entity associated with the dedicated directory listing and the keyword (sponsored links based on the location, Para [0055], [0079]”).
	As per claim 8, rejection of claim 1 is incorporated, and further Diab discloses:
	- wherein each dedicated directory listing in the one or more dedicated directories is linked with a unique keyword (directory listing for specific keyword (i.e. unique keyword), Para [0044]”).
As per claim 10, Diab discloses:
	- a method, comprising (a method for retrieving content based on a search request, Para [0002]”),
- receiving, by a search engine server, a search request, the search request comprising one or more keywords (a query received with one or more keyword, Para [0040], Fig. 2”), 
- parsing the search request to locate the one or more keywords in the request (parsing the search query, Para [0039], [0055]”), 
- selecting one or more dedicated directories to be queried based on the one or more keywords (dedicated directories are displayed for selection, Para [0047], Fig. 2, item 304”),
- selecting a dedicated directory listing from the one or more dedicated directories that matches the one or more keywords, wherein each dedicated directory listing in the one or more dedicated directories is exclusively linked to a specific dedicated directory listing to the exclusion of all other dedicated directory listings in the one or more dedicated directories (list of dedicated directories that match the keyword, Para [0044], [0046], [0047], Fig. 2”), 	
- providing the dedicated directory listing to the client (Fig. 2, item 304, a directory list provided to the user for selection”).
As per claim 15, rejection of claim 10 is incorporated and further Diab discloses:
- wherein providing the dedicated directory listing to the client includes providing only the dedicated directory listing and no other search query results with the dedicated directory listing (directory list exclusively for linked keyword or search query not for any other query to dedicated list, Fig. 3, item 304, Examiner broadest reasonable interpretation: directory list 304 exclusively for camera query, not any other query such as lawyer, Fig. 2, item 304”).
As per claim 16, rejection of claim 10 is incorporated, and further Diab discloses:
- determining a location associated with the search request from any of: content included in the search request; and location information received from a client device from which the search request was received (location based search, Para [0051], [0055], [0079]”).
As per claim 17, rejection of claim10 is incorporated, and further Duab discloses:
- wherein each dedicated directory listing in the one or more dedicated directories that is exclusively linked to a specific dedicated directory listing to the exclusion of all other dedicated directory listings in the one or more dedicated directories is further defined by a geographical location (location specific advertisement, Para [0080], [0081]”).
As per claim 18, rejection of claim 10 is incorporated, and further Diab discloses:
- translating the search request from a source language to a target language, wherein selecting of the dedicated directory listing occurs in the target language and the dedicated directory listing is provided in any of the source language or the target language (translating the query in different language, Para [0069]”).
As per claim 22, Diab disclose:
- an apparatus for providing search directory listings, said apparatus comprising: a processor operably connectable to a plurality of user devices; a data bus coupled to said processor; a computer-usable medium embodying computer program code, said computer-usable medium being coupled to said data bus; and said computer program code comprising instructions executable by said processor and configured for performing the method of any one or combination of the p receding claims (Fig. 9, Para [0075], [0077]”).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

9.	Claim(s) 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Diab et al (US 2005/0228780 A1), as applied to claim 1 and 10 above, and further in view of Ramer et al (US 2009/0222329 A1).
As per claim 7, rejection of claim 1 is incorporated,  
Diab does not explicitly disclose receiving bids from a plurality of entities to link a dedicated directory listing to at least one of the one or more keywords, each of the plurality of entities having or being subscribe to a dedicated directory listing. However, in the same field of endeavor Ramer in an analogous art disclose receiving bids from a plurality of entities to link a dedicated directory listing to at least one of the one or more keywords, each of the plurality of entities having or being subscribe to a dedicated directory listing (receiving bids from plurality of entities, Para [0348], [0471]”), 
Diab does not explicitly disclose selecting a highest bidding one of the bids. However, in the same field of endeavor Ramer in an analogous art disclose selecting a highest bidding one of the bids (selecting the highest bidder sponsored link first, Para [0108], [0354], [0391]”), 
Diab does not explicitly disclose linking the dedicated directory listing of the entity associated with the highest bidding one of the bids to the at least one of the one or more keywords such that all other of the plurality of entities are excluded from association with the keyword. However, in the same field of endeavor Ramer in an analogous art disclose linking the dedicated directory listing of the entity associated with the highest bidding one of the bids to the at least one of the one or more keywords such that all other of the plurality of entities are excluded from association with the keyword (linking directory with highest bidding keywords, Para [0167], [0472]”).

As per claim 11, rejection of claim 10 is incorporated,
Diab does not explicitly disclose wherein if one or more keywords are not found in the search request, the search engine server performs a default search for the search request. However, in the same field of endeavor Ramer in an analogous art disclose wherein if one or more keywords are not found in the search request, the search engine server performs a default search for the search request (default search, Para [00118]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Ramer in to the method of Diab. The modification would be obvious because one having ordinary skill in the art would be motivated to use delivering advertisement content of Ramer into the method of Diab for a highest bided list of link based on keyword or query easily, Ramer [1171]”).
As per claim 12, rejection of claim 11 is incorporated, 
Diab does not explicitly disclose creating keywords from words included in the search request. However, in the same field of endeavor Ramer in an analogous art disclose creating keywords from words included in the search request (generating (i.e. creating search query from the search request, Para [0127], [0129], [0130]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Ramer in to the method of Diab. The modification would be obvious because one having ordinary skill in the art would be motivated to use delivering advertisement content of Ramer into the method of Diab for a highest bided list of link based on keyword or query easily, Ramer [1171]”).

Diab does not explicitly disclose providing the created keywords for bid. However, in the same field of endeavor Ramer in an analogous art disclose providing the created keywords for bid (keywords for bid, Para [0474], [1152]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Ramer in to the method of Diab. The modification would be obvious because one having ordinary skill in the art would be motivated to use delivering advertisement content of Ramer into the method of Diab for a highest bided list of link based on keyword or query easily, Ramer [1171]”).
As per claim 14, rejection of claim 12 is incorporated,
Diab does not explicitly disclose determining a domain associated with the created keywords and selecting one or more dedicated directory listings that correspond to the domain. However, in the same field of endeavor Ramer in an analogous art disclose determining a domain associated with the created keywords and selecting one or more dedicated directory listings that correspond to the domain (relevant domain is searcvhed for generated keyword, Para [0131], [0141]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Ramer in to the method of Diab. The modification would be obvious because one having ordinary skill in the art would be motivated to use delivering advertisement content of Ramer into the method of Diab for a highest bided list of link based on keyword or query easily, Ramer [1171]”).
10.	Claim(s) 9, 11-14 and 19 are rejected 35 U.S.C. 103 as being unpatentable over Diab et al (US 2005/0228780 A1), as applied to claim 1 and 10 above and further in view of Zang et al (US 2014/0136323 A1).
	As per claim 9, rejection of claim 1 is incorporated,
prior to receiving the search request, providing a social network promotion that entices users to search the search engine using the one or more keywords, wherein the social network promotion comprises an offering from an entity, the offering being linked to the one or more keywords. However in the same field of endeavor Zhang in an analogous art discloses prior to receiving the search request, providing a social network promotion that entices users to search the search engine using the one or more keywords, wherein the social network promotion comprises an offering from an entity, the offering being linked to the one or more keywords (advertisement (i.e. promotion) offers based on user experience of social network, Para [0082]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Zhang in to the method of Diab. The modification would be obvious because one having ordinary skill in the art would be motivated to use offering an ad or promotion of Zhang into the method of Diab for a competitive list of link based on keyword intention. (Diab, Para [0070]).
As per claim 19, Diab discloses:
- a method, comprising (a method for retrieving content based on a search request, Para [0002]”),
- receiving a search request via a search engine interface, the search comprising keywords (a query received with one or more keyword, Para [0040], Fig. 2”), 
- parsing the search request for the keywords (parsing the search query, Para [0039], [0055]”), 
- locating a first type of keywords in the parsed keywords (first type of keyword, (i.e. weather), Para [0049]
- locating a second type of keywords in the parsed keywords (second type of keyword, (i.e. 94089), Para [0049], [0064], [0069], [0081], Examiner broadest reasonable interpretation: subdomain are also the second type of keyword, 
 - determining a location associated with the search request (location based search, Para [0051], [0055], [0079]”),
- selecting an exclusive dedicated directory to be queried based on the first type of keywords and the location (list of dedicated directories that match the keyword, Fig. 2, item 304 is the list of dedicated directories that matches the keyword camera, Fig. 2, Para [0047], [0085]”),
 - selecting a plurality of directory listings from the selected exclusive directory that match or are linked to the first type of keywords (item 306, 310 (second type of keyword) linked to first type of keyword, camera, Para [0047], Fig. 2”), 
- providing one or more of the plurality of directory listings to the client based on the matching (Fig. 2, item 304, a directory list provided to the user for selection”),
Diab does not explicitly disclose searching social network user content associated with each of the plurality of directory listings to match the second type of keywords with keywords contained in the social network user content. However, in the same field of endeavor Zang in an analogous art disclose searching social network user content associated with each of the plurality of directory listings to match the second type of keywords with keywords contained in the social network user content (directory listing (i.e. sponsored links) are based on user expression in social network, Para [0079]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Zhang in to the method of Diab. The modification would be obvious because one having ordinary skill in the art would be motivated to use offering an ad or promotion of Zhang into the method of Diab for a competitive list of link based on keyword intention. (Diab, Para [0070]).

- wherein the one or more of the plurality of directory listings are provided in conjunction with the social network user content associated and the first type of keywords and the second type of keywords (directory list (i.e. sponsored links) are based on user comments in the social network, Para [0079], [0082]”).
11.	Claim 21 are rejected 35 U.S.C. 103 as being unpatentable over Diab et al (US 2005/0228780 A1), in view of of Zang et al (US 2014/0136323 A1), as applied to claim 19 above, and further in view of Ramer et al (US 2009/0222329 A1).
As per claim 21, rejection of claim 19 is incorporated, 
Combined method of Diab and Zang does not explicitly disclose ranking the one or more of the plurality of directory listings according to a frequency of use of the second type of keywords in the social network or media content. However, in the same field of endeavor Ramer in an analogous art disclose ranking the one or more of the plurality of directory listings according to a frequency of use of the second type of keywords in the social network or media content (ranking based on frequency, Para [01040], [0197], [0862]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Ramer in to the combined method of Diab and Zang. The modification would be obvious because one having ordinary skill in the art would be motivated to use delivering advertisement content of Ramer into the method of combined method of Diab and Zang for a highest bided list of link based on keyword or query easily, Ramer [1171]”).
			Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167